                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                   )
                                             )
                 Plaintiff,                  )
                                             )
 v.                                          )      No.:   3:19-CR-39-TAV-HBG
                                             )
 CHARLES WARREN,                             )
                                             )
                 Defendant.                  )


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on defendant’s pro se motion for compassionate

 release [Doc. 37]. The United States has filed a response in opposition [Doc. 40]. Federal

 Defender Services of East Tennessee has filed a notice indicating that it will not be

 supplementing defendant’s pro se motion [Doc. 42].         The matter is now ripe for

 adjudication.     For the reasons set forth more fully below, defendant’s motion for

 compassionate release will be DENIED.

 I.    Background

       On September 5, 2019, defendant pleaded guilty to conspiracy to possess with intent

 to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C. §§ 846,

 841(a)(1), and 841(b)(1)(A) [Docs. 16, 18]. Defendant was sentenced to 117 months’

 imprisonment, to be followed by ten years of supervised release [Doc. 32].

       Defendant is housed at FCI McDowell, which currently has zero (0) active cases of

 COVID-19 amongst the inmates, zero (0) active cases amongst the staff, and 132 staff and

 795 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal Bureau



Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 1 of 7 PageID #: 188
 of Prisons, https://www.bop.gov/coronavirus/ (last visited August 5, 2021). Defendant is

 forty-one (41) years old and has not alleged that he suffers from any serious medical

 conditions. Defendant has been vaccinated against COVID-19 [Doc. 41]. Defendant is

 scheduled for release on April 18, 2029. Inmate Locator, Federal Bureau of Prisons,

 https://www.bop.gov/inmateloc/ (last visited August 5, 2021).

 II.    Legal Standard

        A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”          United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

 one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

 (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

 only on motion of the Director of the Bureau of Prisons. Now a court may modify a

 defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

        If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or

                                               2


Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 2 of 7 PageID #: 189
        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the offense
        or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        If the exhaustion requirement is satisfied, courts must then follow the statute's three-

 step test:

        At step one, a court must “find[ ]” whether “extraordinary and compelling
        reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
        whether “such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.” The Commission’s policy statement
        on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
        still “applicable,” courts must “follow the Commission’s instructions in
        [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
        and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
        instructs a court to consider any applicable § 3553(a) factors and determine
        whether, in its discretion, the reduction authorized by [steps one and two] is
        warranted in whole or in part under the particular circumstances of the case.”

 United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

 “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

 compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

 and have full discretion to define ‘extraordinary and compelling’ without consulting the

 policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

 “district courts may deny compassionate release motions when any of the three

 prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

                                               3


Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 3 of 7 PageID #: 190
 but must “address all three steps” if granting such a motion. United States v. Elias,

 984 F.3d 516, 519 (6th Cir. 2021).

 III.   Analysis

        A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

        The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

 exhaustion requirement, which is a mandatory prerequisite to consideration of a

 compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

 (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

 enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

 13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

 and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

        The United States waives the exhaustion requirement in this case [Doc. 40]. Thus,

 the Court may consider the merits of defendant’s request.

        B.     Extraordinary and Compelling Reasons

        As noted above, the Court need not consider all three statutory prerequisites if any

 one would serve as a basis for denial. Elias, 984 at 519. In this instance, the Court finds

 that defendant has not established extraordinary and compelling reasons for compassionate

 release. In reaching this decision, the Court recognizes that it has discretion to determine

 what constitutes extraordinary and compelling reasons. United States v. Jones, 980 F.3d

 1098, 1111 (6th Cir. 2020).




                                              4


Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 4 of 7 PageID #: 191
        Defendant contends that compassionate release is appropriate because of the

 ongoing COVID-19 pandemic, because of his desire to care for his elderly mother, and

 because of his rehabilitative efforts. Defendant does not allege that he suffers from any

 medical conditions which would place him at heightened risk from COVID-19. The Court

 notes that defendant has also been fully vaccinated against COVID-19 [Doc. 41].

        The Court does not find defendant’s generalized concerns about COVID-19

 persuasive.   Courts may rely on CDC guidance when considering a motion for

 compassionate release. Elias, 984 F.3d at 521 (“Relying on official guidelines from the

 CDC is a common practice in assessing compassionate-release motions.”). As the Court

 noted above, defendant has been vaccinated. Although vaccinations may not provide

 perfect protection from COVID-19, they are among the best known methods of preventing

 infection and severe complications from the disease. CDC Real-World Study Confirms

 Protective Benefits of mRNA COVID-19 Vaccines, Ctrs. for Disease Control &

 Prevention (Mar. 29, 2021), https://bit.ly/2QOfr2A (“COVID-19 vaccines are highly

 effective in preventing SARS-CoV-2 infections in real-world conditions among . . . groups

 [that] are more likely than the general population to be exposed to the virus.”);

 Vaccine Effectiveness, Ctrs. for Disease Control & Prevention (May 10, 2021),

 https://bit.ly/34STqU1 (recognizing that “no vaccine is 100% effective,” but observing that

 vaccines “are effective at preventing COVID-19” or developing severe illness in “real

 world conditions.”). The CDC estimates that two doses of the Moderna vaccine or the

 Pfizer vaccine reduce the chances of infection by over 90 percent. Id.

                                             5


Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 5 of 7 PageID #: 192
        In addition, as the Court noted above, 132 staff and 795 inmates in the facility where

 defendant is housed have been vaccinated against COVID-19. COVID-19 Cases, Federal

 Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited August 2, 2021). The

 Bureau of Prison’s ongoing vaccination efforts further diminish the risk defendant faces

 from COVID-19. With all of the above in mind, the Court finds that because defendant is

 vaccinated against COVID-19, “his susceptibility to the disease is [not] ‘extraordinary and

 compelling’ for purposes of § 3582(c)(1)(A).” United States v. Smith, No. 17-cr-20753,

 2021 U.S. Dist. LEXIS 20421, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021).

        With respect to defendant’s argument regarding caring for his elderly mother, while

 the Court understands defendant’s wish to care for a family member, defendant does not

 allege or offer any evidence that his mother needs someone to care for her, nor that

 defendant is the only individual capable of providing such care. Unfortunately, being

 separated from family members is a common consequence of a term of imprisonment, and

 the Court does not find defendant’s wish to care for his mother to rise to the level needed

 to satisfy the extraordinary and compelling requirement.

        Defendant also mentions his efforts to rehabilitate and improve himself while

 serving out his sentence. The Court commends defendant for taking advantage of the

 educational resources offered by the Bureau of Prisons. However, the Court does not find

 defendant’s efforts at self-improvement so exceptional as to rise to the level of

 extraordinary and compelling.




                                              6


Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 6 of 7 PageID #: 193
       Accordingly, the Court finds that defendant has not satisfied the extraordinary and

 compelling requirement needed for compassionate release, and his motion for

 compassionate release will be DENIED.

 IV.   Conclusion

       For the reasons set forth more fully above, defendant’s motion for compassionate

 release [Doc. 37] is DENIED.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            7


Case 3:19-cr-00039-TAV-HBG Document 43 Filed 09/15/21 Page 7 of 7 PageID #: 194
